    Case: 1:19-cv-03483 Document #: 56 Filed: 04/29/20 Page 1 of 1 PageID #:430




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 RACQUEL CHAPMAN, YULANDA FRYE,
 FELICIA GILLS, CRYSTAL HALL, ROBYN
 HILL, and MARGRETTA RICE,
                                                         Case No. 1:19-cv-03483
                         Plaintiffs,
                                                         Honorable Steven C. Seeger
         v.

 SANTANDER CONSUMER USA INC., an
 Illinois corporation,

                         Defendant.


                                   NOTICE OF SETTLEMENT

        Plaintiffs Racquel Chapman, Yulanda Frye, Felicia Gills, Crystal Hall, Robyn Hill, and

Margretta Rice (“Plaintiffs”), by and through their attorneys, hereby provide notice to the Court

that the parties have reached a settlement in principle that will fully resolve this matter. Once

finalized, the parties will file a stipulation of dismissal with prejudice.

                                                Respectfully submitted,

                                                RACQUEL CHAPMAN, YULANDA FRYE,
                                                FELICIA GILLS, CRYSTAL HALL, ROBYN
                                                HILL, and MARGRETTA RICE,

Dated: April 29, 2020                           By: /s/ Schuyler R. Ufkes

                                                Benjamin H. Richman
                                                brichman@edelson.com
                                                Schuyler R. Ufkes
                                                sufkes@edelson.com
                                                EDELSON PC
                                                350 North LaSalle, 14th Floor
                                                Chicago, Illinois 60654
                                                Tel: (312) 589-6370
                                                Fax: (312) 589-6378

                                                Counsel for Plaintiffs



                                                   1
